PROTALEX, INC.

 Form of



Stock Option Agreement

 (this “Agreement”)

 

Dated: November 1, 2011



(“Grant Date”)

 

Protalex, Inc., a Delaware corporation (the “Company”), hereby grants to Dr.
Edward Bernton (the “Optionee”), a stock option to purchase a total of 150,000
shares of the Company's Common Stock, par value $.00001 per share (the “Common
Stock”), at a price of $1.01 per share (the “Exercise Price”).

 

1.Term.

 

This option shall expire ten (10) years from the date hereof (the “Termination
Date”).

 

2.Characterization of Options.

 

The option granted pursuant to this Agreement is intended to constitute a
non-qualified option, subject to §83 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

3.Exercise of Options.

 

(a) Subject to earlier termination or cancellation as provided in this Agreement
or the Plan, this Option may be exercised at any time on or after the date
hereof, in whole or in part, as follows and on or prior the Termination Date:

 

for 50% of the shares on or after the date hereof; and 

for 100% of the shares on or after the one year anniversary date hereof.

 

(b) To the extent vested prior to the Termination Date, this option shall be
exercisable by written notice of such exercise, in the form prescribed by the
Board of Directors of the Company (the “Board”), to the Secretary or Treasurer
of the Company at its principal office. The notice shall specify the number of
shares of Common Stock for which the option is being exercised (which number, if
less than all of the shares then subject to exercise, shall be 50 or a multiple
thereof) and shall be accompanied by payment (i) in cash or by check in the
amount equal to the Exercise Price multiplied by the number of shares to be
purchased upon exercise, or (ii) in such other manner as the Board shall deem
acceptable. No shares shall be delivered upon exercise of any option until all
laws, rules and regulations which the Board may deem applicable have been
complied with.

 

 

 

 



 

(c) The Optionee shall not be considered a record holder of the Common Stock
issuable pursuant to this Agreement for any purpose until the date on which he
or she is actually recorded as the holder of such Common Stock in the records of
the Company.

 

(d) To the extent vested, prior to the Termination Date, this option shall be
exercisable only so long as the Optionee shall continue to hold the same or
similar position with the Company as is currently held by the Optionee, or such
other position as may have been directed by the Board and within the ninety (90)
day period after the date of termination of such relationship, to the extent
vested on the such date of termination; provided, however, such termination was
without cause.

 

(e)Notwithstanding the provision of Section 3(d) above:

 

(i) In the event the Optionee is unable to continue to hold the same or similar
position with the Company as is currently held by the Optionee, or such other
position as may have been directed by the Board, due to his or her total and
permanent disability (as defined in §105(d)(4) of the Code), this option may be
exercised, to the extent vested on the date of such disability; but only within
the ninety (90) day period from the date of such disability;

 

(ii) In the event of death of the Optionee, this option may be exercised, to the
extent vested on the date of death, at any time within twelve (12) months
following such date of death by the Optionee's estate or by a person who
acquired the right to exercise this option by bequest or inheritance; provided
that at the time of his or her death the Optionee held the same or similar
position with the Company as is currently held by the Optionee, or such other
position as may have been directed by the Board; and

 

(iii) In the event the Optionee is terminated from the Company for cause, this
option may be exercised, to the extent vested on the date of such termination,
within the thirty (30) day period after the date of such termination.

 

Notwithstanding the provisions of this Section (e), in no event shall this
option be exercisable after the Termination Date.

 

4.Anti-Dilution Provisions.

 

(a) If there is any stock dividend, stock split, or combination of shares of
Common Stock, the number and amount of shares then subject to this option shall
be proportionately and appropriately adjusted; no change shall be made in the
aggregate purchase price to be paid for all shares subject to this option, but
the aggregate purchase price shall be allocated among all shares subject to this
option after giving effect to the adjustment.

 

(b) If there is any other change in the Common Stock, including
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the shares then subject to this option as the Board may deem equitable.
Failure of the Board to provide for an adjustment pursuant to this subparagraph
prior to the effective date of any Company action referred to herein shall be
conclusive evidence that no adjustment is required in consequence of such
action.

 

 

2

 



 

(c) If the Company is merged into or consolidated with any other corporation, or
if it sells all or substantially all of its assets to any other corporation,
then either (i) the Company shall cause provisions to be made for the
continuance of this option after such event, or for the substitution for this
option of an option covering the number and class of securities which the
Optionee would have been entitled to receive in such merger or consolidation by
virtue of such sale if the Optionee had been the holder of record of a number of
shares of Common Stock equal to the number of shares covered by the unexercised
portion of this option, or (ii) the Company shall give to the Optionee written
notice of its election not to cause such provision to be made and this option
shall become exercisable in full (or, at the election of the Optionee, in part)
at any time during a period of 20 days, to be designated by the Company, ending
not more than 10 days prior to the effective date of the merger, consolidation
or sale, in which case this option shall not be exercisable to any extent after
the expiration of such 20-day period.

 

5.Investment Representation; Legend on Certificates; Special

Restriction Resale.

 

The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), becomes effective with
respect to the option and/or the stock, the Optionee is taking this option and
will take the stock underlying this option, for his own account, for investment
and not with a view to the resale or distribution thereof. The Company shall
have the right to place upon the face of any stock certificate or certificates
evidencing shares issuable upon the exercise of this option such legend as the
Board may prescribe for the purpose of preventing disposition of such shares in
violation of the 1933 Act, as now or hereafter provided.

 

6.Non-Transferability.

 

This option shall not be transferable by the Optionee other than by will or by
the laws of descent or distribution, and is exercisable during the lifetime of
the Optionee only by the Optionee.

 

7.Certain Rights Not Conferred by Option.

 

The Optionee shall not, by virtue of holding this option, be entitled to any
rights of a stockholder in the Company.

 

8.Expenses.

 

 

3

 



 

The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.

 

9.Miscellaneous.

 

In no event shall this option be exercisable after the Termination Date. Nothing
herein shall be deemed to create any employment agreement or guaranty of the
Optionee’s position with the Company or limit in any way the Company's right to
terminate Optionee's position at any time.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.

 



  PROTALEX, INC.                     By:           Arnold P. Kling, President

 

 

 

Accepted as of the date

first set forth above:

 

__________________________________



[Optionee]

 

 



4

 

 

